The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 29, 2014

                                    No. 04-13-00906-CR

                                       Luis FRANCO,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR3379
                          Honorable Dick Alcala, Judge Presiding


                                       ORDER
        The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED IN
PART. The Appellant’s brief is due on or before October 6, 2014. No further extensions of time
will be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court